Title: From John Quincy Adams to Walter Hellen, 5 October 1812
From: Adams, John Quincy
To: Hellen, Walter



My Dear Sir,
St. Petersburg, 5. October 1812.

I received so early, early as last January your obliging favour of 18. Novr. to which Notwithstanding the difficulty amounting almost to an impossibility of conveying letters to America I should ooner have replied, but that I was in hopes of having an opportunity to write you on subjects less melancholy and more cheering than those which for two years years have forced themselves upon our correspondence.—In this anticipation I have been disappointed, and to all the sorrows which it has pleased Heaven to inflict upon us, is now added one which I feel with the keenest anguish, and which has almost broken my dear wife’s heart—We have lost the charming infant, with which we had been blessed since our residence in this Country—She died at the age of thirteen months, September 15. after four weeks of most severely distressing illness—Her original disease was a teething Dysentary—It assumed a variety of forms and symptoms in its progress, and ended in strong convulsions.
It would have give me pleasure had we returned this year to the United States, to have executed your Commissions, and to have taken with us the Articles for which you wrote.—But we are not only still detained here; we scarcely know when it will be possible for us to return—As long as our War with England Shall continue, it would be a vain attempt for us to embark, and I have now little expectation that it will Soon terminate.
We have received no letters from America of later date than April; but I have from here Mr. Politica, who left Washington in May—He desires me to recall him to your remembrance—He spoke of his acquaintance with you, and the family with much pleasure—He is now going, as a counsellor of legation, with a Russian Minister to Spain—
From him, and from the letters of some of my correspondents at Quincy I have been led to look forward to the occasion of offering you my Congratulations, on a new matrimonial connection—As I trust it has ere this taken place. I beg you and your partner to accept my hearty felicitations, and best wishes for your mutual happiness—
Please to remember me affectionately to all the branches of the family—We are, all that remain, by the blessing of God, in good Health—Still warmly wishing and strongly hoping to meet you again, in this World, and in our own Country, I remain, in the meantime, with due attachment and friendship, ever your’s
